Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 1 of 76




           EXHIBIT 44
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 2 of 76




                                       Sherri E. Travis
                                        Escrow Ollicer


                        1919·8 Blanding Blvd. • Jacksorivllle, FL 32210
                             904-384-1441 • Fax: 904-384-4868




                                                                          PL_WHITE_00111
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 3 of 76




          PREPARED BY:

          Name:

          Address: Taylor, Bean & Whitaker Mortgage Corp.
                     1417 North Magnolia Ave
                     Ocala, FL 34475

          Reblm ro: DUANE C. ROMANELLO
                     1919 BLANDING BLVD.
                     JACKSONVILLE              , FL           32210




         ------------------~---[Spac,eAboveTblsLmeForllecordlngDala)----
                                                                                                FHA CASE NO.
                                                        MORTGAGE
                                                                                               .1            091-4010407-729
         MIN:100029500008379871
             11ilS MORTGAGE ("Security Instrument") is given on January 13, 2006
         The mortgagor is EMMA L WHITE, As a Single Woman

                                                                                {"Botrowet'). This Security Instrument is given to
        Mortgage Electronic Registration Systems, Inc. ("MERS'') (solely as nominee for Lender, as heieinafter defined, and
        Lender's successors and assigns), as bendicilll)', MERS is organized and existing under the laws of Delaware, and has an
        address and telephone number ofP.O. Box 2026, Flin~ MI 48501-2026, tel. (888) 679-MERS. Taylor, Bean & Whitaker
        Mortgage Corp.
                                                                                             ("Lender'') is organized and existing
        under the laws of FL                                                                                                 ,and
        has an address of 1417 North Magnolia Ave, Ocala, FL 34475

        Bouower owes Lender the principal sum of One Hundred Eleven Thousand Five Hundred Forty Eight and no/100
                                                                                     Dollars (U.S. $111,548.00                                 ).
        This debt is evidenced by Borrower's note dated the same date as Ibis Security Instrument ("Note''), which provides for
        monthly payments, with the full deb~ if not paid earlier, due and payable on February 01, 2036
        This Security Instrument secun:s to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
        renewals, extensions and modifications of the Note; (b) the payment of all other sums, with intaes~ advanced under
        psragraph 7 to protect the security of this Security Instrument; and (c) the pcrfo11118Dce of Borrower's covenants and
        agreements under this Security Instrument and the Note. For this puposc,, Borrower does hereby mortgage, grant and convey
        to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the successon and assigns of MERS the
        following described property located in Nassau                                                           County, Florida:
        See Attached Exhibit A.




        l1LO.RIDAFHAMORTGAGE                                                                                                                6196
                                                                                                                                 GAEAll.AND •
        ITEMT8702l.1 l0205)---MEFIS                   (Pag1 J of7 paga)                             To OnllrCall:HIII0-130-11383 D Fa61&-711-1131




        1111111 IIIII IIII IIIHlll llll l l 11111111111111111
        '024286837987"




                                                                                                                           PL_WHITE_00112
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 4 of 76




         which bas the address of                                        45038 MARVIN STREET
                                                                                   [Slreet)

                           CALLAHAN                     Florida                        32011                             ("Property AcldR8S'');
                                  (City)                                               [Zip Code)


               TOGETHER WITH all the improvrn1ents now or hereafter erected on the property, and all easrn1ents, appurtenances,
         and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by Ibis Security
         Jnstrument. All of the foregoing is refem,d lo in this Security Instrument as lbe ''Property." B01rower understands and agrees
         !bat MERS bolds only legal title lo the intecests granted by Borrower in this Security Instrument; but, if necessuy to comply
         with Jaw or cuslOm, MERS (as nominee for Lender and Lender's successOIS and assigns) bas the right: lo exercise any or all
         of !hose intecests, including, bul not limited 10, the right to foreclose and sell the Property; and to take any action required of
         Lender including, but not limited to, releasing or canceling this Security Jnstromenl.
               BORROWER COVENANTS lbal Borrower is lawfully seised of the estate hereby conveyed and bas the right lo
         mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
         Bonower warrants and will defend gene.rally the title 10 the Property against all claims and demands, subject 10 any
         encumbrances of record.
               nns    SECURITY INSTRUMENT combines uniform covenants for national use and non-uoifonn covenants with
         limited vsriations by jurisdiction to coostitote a uniform security instrument covering real property.

          UNIFORM COVENANTS. Borrower and Lender covenant and agree ss follows:
                1, Payment or Principal, Interest and Late Charge. Borrower shall pay when due lhe principal of, and interest on,
         tbe debt evidenced by the Note and late charges due under lbe Note.
                2.   Monthly Payment of Taxes, Insurance, and Other Charges. Boll'OWer shall include in each monthly payment,
         together with the principal and interest as set forlh in the Note and any late charges, a sum for (a) taxes and special
         assessments levied or to be levied against the Property, (b) leasehold payments or ground rents on the Property, and (c)
         pRIDiums for insurance ,:equired under paragraph 4. In any year in which tbe Lender must pay a mortgage insurance
         pmnium 10 lbe Secretary of Housing and Urban Development ("Sccretary"), or in any year in which such premium would
         have been ,equired if Lender still held the Security Instrument, each monthly payment shall also include eilhc:r: (i) a sum for
         the annual 1Dortgage insurance premium to be paid by Lender to lbe Secmary, or (ii) a monthly charge instead of a mortgage
         insurance premium if this Security lnslrUment is held by the Sccretary, in a reasonable amount to be detennined by the
         Secretary. Except for the monthly charge by the Secretary, lbese items are called ''Escrow Items'' and lhc sums paid 10
         Lender are called "Escrow Funds."
                Lender may, at any time, collect and hold smounts for Escrow Items in an aggregate amount not 10 exceed the
         maximum amount !bat may be ,:equired for Borrower's escrow account under the Real &late Settlement Procedures ACI of
         1974, 12 U.S.C. §2601 '1.llll&- and implementing regulations, 24 CFR. Part 3SOO, as Ibey may be amended from time to time
         ("RESPA"), except !bat the cushion or reserve permitted by RESPA for unanticipated disbursements or disbursements before
        lhe Bom>wer's payments arc available in lhe account may not be based on amounts due for the mortgage insurance premium.
               If tbe amounts held by Lender for Escrow lll'nls exceed the amounts permitted lo be held by RESPA, Lender shall
         account 10 Borrower for lbe excess fuuds as required by RESPA. If lbe amounts of funds held by Lender at any time are not
        sufficient 10 pay the Escrow Items when due, Lender may notify lbe Borrower and require Borrower lo make up the shortage
        as permitted by RESPA.
               The Es!:row Funds arc pledged as additional security for all sums secured by this Security lnslrumcDL If Borrower
        tenders to Lcndec the full payment of all such sumil, Borrower's account shall be credited with the balance remaining for all
        installment items (a), (b), and (c) and any mortgage insurance premium installment that Lender bas not become obligated lo
        pay to the Sectetary, and Lender shall pt0mptly relllnd any excess funds 10 Borrower. Immediately prior 10 a foreclosure sale
        of the Pro~ or its acquisitioil by Lender, Borrower's account shall be credited with any balance remaining for all
        installments for ill'nls (a), (b), and (c).
              3. Application of Paymenis, All payments under par8$IB:phs 1 and 2 shall be applied by Lender as follows:
             l:lBaI, 10 the mortgage insurance ~ u n i to be paid by Lender lo the Secretary or 10 the monthly charge by
               the Secretary inslead of the monthly mortgage UISlll3IICC pmnium;
              .sEa2t:W, to any taxes, special sssessoicnts, leasehold payments or ground rcuts, and lire, flood and olher
              hazard insurance prc!Diums, as required;
              IWBD. to interest due under the Note;
        FLORIDA FHA MORTGAGE
                                                                                                                                     GREA~D ■
        11EMffl021Zl0205)-MIIIS                           /Pag, 2 o/7 paga)                              To DnkrCllt 1-BDH30-9393 D Fax:618-711-1131




                                                                                                                                 PL_WHITE_00113
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 5 of 76




                mllBlll. to amortization of the principal of the Note; and
                l:IElJL to late charges due under the Note.
                  4. Fire, Flood and Other Hazard Insurance. Borrower shall insure all improvements on the Property, whether now
           in existence or subsequently erectm, against any hazards, casualties, and contingencies, including fire, for which Lender
           requires insurance. This insurance shall be maintained in the amounts and for the periods that Lender requires. Borrower shall
           also insure all improvements on the Property, whether now in existence or subsequently erectm, against loss by floods to the
           extcnt required by the Secretsry. All insurance shall be canied with companies approved by Lendcc. The insurance policies
           and any renewals shall be held by Lender and shall include loss payable clauses in favor of, and in a fonn acceptable to,
           Lende,.
                 In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if not made
          promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make payment for such loss
          directly to Lendcc, instead of to Borrower and to Lender jointly. All or any part of the insurance proceeds may be applied by
          Lender, at its option, either (a) to the reduction of the in~ebtcdness under the Note and this Security Instrument, first to any
          delinqucut amounts applied in the order in paragraph 3, and then to prepayment of principal, or (b) to the restoration or repair
          of the damaged Property. Any application of the proceeds to the principal shall not extend or postpone the due date of the
          monthly payments which are referred to in paragraph 2, or change the amount of such payments. Any excess insurance
          proceeds over an amow,t required to pay all outstanding indebtedness w,der the Note and this Security Instrument shall be
          paid to the entity legally entitled thereto.
                 In the event of foreclosure of Ibis Security Instrument or other lransfer of title to the Property that extinguishes the
          indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to the pun:bascr.
                 S. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application;
          Leaseholds. Borrower shall occupy, establish, and use the Property as Borrower's principal residence within sixty days after
          the execution of this Security Instrument (or within sixty days of a later sale or transfer of the Property) and shall continue to
          occupy the Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
          determines that requirement will cause undue hardship for Borrower, or unless extcnuating circumstances exist which are
         beyond Borrower's control. Borrower shall notify Lender of any extenuating circnmstanccs. Borrower shall not commit
         waste or destroy, damage or substantially change the Property or allow the Property to deteriorate, reasonable wear and tear
         excepted. Lender may inspect the Property if the Property is vacant or abandoned or the loan is in default. Lender may lake
         reasonable action to protect and preserve such vacant or abandoned Property. Borrower shall also be in default if Borrower,
         during the loan application process, gave materially false or inaccurate information or statements to Lender (or failed to
         provide Lender with any material information) in connection with the loan evidenced by the Note, including, but not limited
         to, representations concerning Borrower's occupancy of the Property as a principal residence. If this Security Instrument is
         on a leasehold, Borrower shall comply with the provisions of the lease. If Borrower acquires fee title to the Property, the
         leasehold and fee title shall not be merged unless Lender agrees to the merger in writing.
                II. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
        condemnation or other taking of any part of the Property, or for conveyance in place of condemnation, me hereby assigned
         and shall be paid to Lender to the extent of the full amount of the indebtedness that remains unpaid under the Note and Ibis
        Security Instrument Lender shall apply such proceeds to the reduction of the indebtedness under the Note and this Security
        Instrument, first to any delinquent amounts applied in the order provided in paragraph 3, and then to prepayment of principal.
        Any application of the proceeds to the principal shall not extend or postpone the due date of the monthly payments, which are
        refened to in paragraph 2, or change the amount of such payments. Any excess proceeds over an amount required to pay all
        outstanding indebtedness under the Note and this Security lnslnlment shall be paid to the entity legally entitled thereto.
                7. Charges to Borrower and Protection or Lender's Rights In lhe Property. Borrower shall pay all governmental
        or municipal charges, fines and impositions that are not included in paragraph 2. Borrower shall pay these obligations on lime
        directly to the entity which is owed the payment If failure to pay would adversely affect Lender's interest in the Property,
        upon Lender's request Borrower shall promptly furnish to Lender receipts evidencing these payments.
               If Borrower fails to make these payments or the payments required by paragraph 2, or fails to perform any other
        covenants and agreements contained in this Security Ins~t. Cir t)tete Is a legal prlli::eeding that Dll\)'sigmll~riy affect
        I..ender's rights in the Property (such as a J)rOCC!:!ling io bankrµptc.y, for•COlld,::mnlilion or to enfOJCe Jaws or tej!Ull!lions), .ihen
        Lender may do and pay whatever is nccessary to protect tbe value Qf the Property 1111d Lenders. rights in !be Propcny.
        including payment of taxes, hazard insurance and other items mentioned in paragraph 2.



        FLORIDA FDA MORTGAGE
                                                                                                                                          GREATLAND ■
        ,,... Tll702L3 (0al5J-lll!RS                         (Pa1• 1 o/7 paga)                                ToOrderCID:1-aoD-530-t393 CFu:6111-111-1131




                                                                                                                                    PL_WHITE_00114
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 6 of 76




               Any amounts disbursed by Lender under this paragraph shall become an additional debt of Borrower and be secured by
         this Security InstrumenL These amounts shall bear interest from the date of disbursement at the Note rate, and at the option of
         Lender shall be immediately due and payable.
               Borrower shall promptly discharge any lien which has priorily ovec this Security Instrument unless Borrower: (a) agrees
         in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the
         lien by, or defends against enforcement of the lieu in, legal proceedings which in the Lender's opinion operate to prevent the
         enforcement of the lien; or (c) secures from the holder of the lien an agi:cement satisfactory to Lender mbordinating the lien
         to this Security Instrument. If Lender determines that any part of the Property is subject to a lien which may attain priorily
         over this Securily Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take
         one or more of the actions set forth alli>ve within JO days of the giving of notice.
               8. Fees. Lender may collect fees and charges authorized by the Secretary.
               9. Grounds for Acceleration of Debt.
                       (a) Default. Lender may, except as limited by regulations issued by the Secretary in the case of payment defaults,
                      require immediate payment in full of all sums secured by this Securily Instrument if:
                           (i) Borrower defaults by failing to pay in full any monthly payment required by this Securily Instrument prior
                           to or on the due date of the next monthly payment, or
                           (ii) Borrower defaults by failing, for a period of thirty days, to perform any other obligations contained in this
                           Security Instrument.
                      (b) Sale Without Credit Approval, Lender shall, if permitted by applicable law (including section 341 (d) of the
                      Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. 1701j-3(d)) and with the prior approval of the
                      Secretary, reqnire immediate payment in full of all sums secured by this Security Instrument if:
                           (i) All or part of the Property, or a beneficial interest in a trust owning all or part of the Property, is sold or
                           otherwise transferred (other than by devise or descent), and
                           (ti) The Property is not occupied by the pnrchaser or grantee as his or her principal residence, or the purchaser
                          or grantee does so occupy the Property, but his or her credit has not been approved in accordance with the
                          requirements of the Secretary.
                      (c) No Waiver. If circumstances occur that would permit Lender to require immediate payment in full, but Lender
                     does not require such payments, Lender does not waive its rights with respect to subsequent events.
                     (d) Regulations of HUD Secretary. In many circumstances regulations issued by the Secretary will limit Lender's
                     rights, in the case of payment defaults, to require immediate payment in full and foreclo.se if not paid. This
                     Security Instrument does uot authorize acceleration or foreclosure if oot pennitted by regulations of the Secretary.
                     (e) Mortgage Not Insured. Borrower agrees that if this Security Instrument and the Note are not deterntined to be
                     eligible for insurance under the National Housing Act within eight months
                     from the date hereof, Lender may, at its option require immediate payment in full of all sums secured by this
                     Security Instrument. A written statemeot of any authorized agent of the Secretary dated subsequent to
                     eight months                                                     from the date hereof, declining to insure this Security
                     Instrument and the Note, shall be deemed conclusive proof of such ineligibility. Notwithstanding the foregoing,
                     this option may not be exercised by Lendcc when the unavailability of insurance is solely due to Lender's failure to
                    remit a mortgage insurance premium to the Secretary.
              10. Reinstatement. Borrower has a right to be reinstated if Lender has required itwnediate payment in full because of
        Borrower's failure to pay an amount due under the Note or this Security Instrument. This right applies even after foreclosure
        proceedings are instituted. To reinstate the Security Instrument, Borrower shall tender in a lump sum all amounts required to
        bring Borrower's accomll current including, to the extent they are obligations of Borrower under this Security Instrument,
        foreclosure costs and reasonable and customary attorneys' fees and expenses properly associated with the foreclosure
        proceeding. Upon reinstatement by Borrower, this Security Instrument and the obligations that it secures shall remain in
        effect as if Lender had not required immediate payment in full. However, Lender is not required to permit reinstatement if: (i)
        Lendec has accepted reinstatement after the commencement of foreclosure proceedings within two years immediately
        preceding the commencement of a current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on .different
        grounds in the future, or (iii) reinstatement will adversely affect the priority of the lien created by this Security Instrument.
              11. Borrower Not Released; Forbearance by Lender Not a Waiver. Extension of the time of payment or
        modification of amortization of the sums secured by this Securily Instrumcot granted by Lender to any successor in interest
        of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest. Lender
        shall not be required to co=ence proceedings against any successor in interest or refuse lo extend time for payment or
        FLORIDA FHA MORTGAGE
                                                                                                                                        GAEATI.ANO•
        ITEM T9702U (0205)-MERS                            (Page 4 o/7 pages)                             To Ordercau: 1·BDD-53D-9393 O fa>!: 616-79H131




                                                                                                                                   PL_WHITE_00115
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 7 of 76




          otherwise modify amortization of the swns secured by this Security Instrument by reason of any demand made by the
          original Borrower or Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy shall
          not be a waiver of or preclude the exercise of any right or remedy.
                12. Successors and Assigns Bound; Joint and Several LlablHty; Co-Signers. The covenants and agreements of this
          Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
          paragraph 9(b). Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this Security
          Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
          Borrower's interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay the sums
          secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify, forbear
          or make any accommodations with regard to the terms of this Security Instrument or the Note without that Borrower's
         consent.
                13. Notices. Any notice to Borrow..- provided for in this Security Instrument shall be given by delivering it or by
         mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed to the Property
         Address or any other address Borrower designates by notice to Lender. /w.y notice to Lender shall be given by first class mail
         to Lender's addrCIJS stated herein or any address Lender designates by notice to Borrower. Any notice provided for in this
         Security Instrument shall be deemed to have been given to Borrower or Lenda when given as provided in this paragraph.
               14. Governing Law; Severability. This Security Instrument shall be governed by federal law and the law of the
         jurisdiction in which the Property is located. In the event that any provision or clause of this Security Instrument or the Note
         conflicts with applicable law, such conflict shall not affect other provisions of this Security Instrument or the Note which can
         be given effect without the conflicting provision. To this end the provisions of this Security Insttument and the Note are
         declared to be severable.
               IS. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Security Instrument
               16. Hazardous Substances, Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
         Hazardous Sub.stances on or in the Propcrty. Borrower shall not do, nor allow anyone else to do, anything affecting the
         Property that is in violation of any Environmental Law. The preceding two sentences shall not apply to the presence, use, or
        storage on the Property of small quantities of Hazardous Substances that are generally recognized to be appropriate to normal
         residential uses and to maintenance of the Property.
               Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
        goverrunental or regulatory agency or private party involving the Property and any Hazardous Sub.stance or Environmental
        Law of which Borrower has actual knowledge. If Borrowa learns, or is notified by any governmental or regulatory authority,
        that any removal or other remediation of any Hazardous Sub.stances affecting the Property is necessary, Borrower shall
        promptly take all necessazy remedial actions in accordance with Environmental Law.
               As used io this paragrapk 16, "Hazardous Substances" are those substances defined as toxic or hazardous substances by
        Envirownental Law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
        pesticides and herbicides, volatile solvenrs, materials containing asbestos or forrualdehyde, and radioactive materials. As used
        in this paragraph 16, ''Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
        relate to health, safety or environmental protection.

        NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
             17. Assignment of Rents. Borrowa unconditionally assigns and transfers to Lender all the rents and revenues of the
        Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and hereby directs each tenant of
        the Property to pay the rents to Lender or Lender's agents. However, prior to Lender's notice to Borrower of Borrower's
        breach of any covenant or agreement in the Security Instrument, Borrower shall collect and receive all rents and revenues of
        the Property as trustee for the benefit of Lender and Borrower. This assignment of rents constitutes an absolute assignment
        and not an assignment for additional security only.
             If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as trustee for
        benefit of Lenda. only, to be applied to the sums secured by the Security Instrument; (b) Lender shall be entitled to collect
        and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all rents due and unpaid to Lendec or
        Lender's agent on Lender's written demand to the tenant
             Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would
        prevent Lender from exercising its rights under this paragraph 17.
             Lender shall not be required lo enter upon, lake control of or maintain the Property before or after giving notice of
        breach to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a breach. Any
        FLORIDA FHA MORTGAGE
                                                                                                                                     GREATLAND ■
        ITEM Tirnra.5 (0205}-MERS                        (Page5 o/7 pages)                             To Order Call: M00-530-9393 C Fax:616-791-1131




                                                                                                                                PL_WHITE_00116
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 8 of 76




          application. of ren.ls shall not cure or waive any default or invalidate any other right or remedy of Lemler. This assigmnen.t of
          ren.ts of the Property shall tcnnin.ate when. the debt seen.red by the Security Instrumen.t is paid in full.
                 18. Foreclosure Procedure. If Len.der n:quircs immediate paymen.t in full under paragraph 9, Len.der may fora:lose
          this Security Instrument by judicial proceeding. Lender shall be en.litled to collect all expenses iocn.rred in pumuing the
         .remedies provided in this paragraph 18, including, but not limited to, lCllSon.able attorneys' fees and costs of title eviden.cc.
                 If the Lender's inletcst in Ibis Security Inslrmnen.t is held by the Secretary and the Secreta,y n:quires innnediate
          paymen.t in full under paragraph 9, the Secretary may invoke the n.on.judlcial power of sale provided in the Single Family
          Mortgage Foreclosun, Act of 1994 ("Act'') (12 U.S.C. 37Sl .GI .mi,) by requestin.g a foreclosun, commission.er designated
         under the Act to commen.ce foreclosure and to sell the Property as provided in the Aa. Nothing in the preceding sen.ten.cc
         shall deprive the Secretary of any rights otherwise available to a Lender under this paragraph 18 or applicable law.
                 1!1. Release. Upon paymen.t of all sums secured by this Security Instrumcn.t, Len.der shall n:lesse this Security
         Inslrumen.L Borrower shall pay any recordation. costs. Len.der may charge Borrower a fee for IC!easin.g Ibis Security
         Instrumen.t, but only if the fee is paid to a third psrty for services rendcial and the charging of the fee is pamitted under
         applicable law.
                20. Attorn.eys' Fees. As used in Ibis Security Instrumen.t and the Note, attorneys' fees shall include those awarded by
         an appellate court and any attorneys' fees incum:d in a bankruptcy proceeding.
                21. Jury Trial Waiver. The Bom>wer hereby waives any right to a trial by jury in any action, proceeding, claim, or
         couoterd~ whether in contract or tort, at law or in equity, arising out of or in any way related to this Security Instrumeut
         or the Note.
                22. Riders to Ibis Security Instrument If on.e or more riders 111e executed by Bom>wer and reconled together with
         this Security Instrwnc:ot, the coven.ants of each such rider shall be iucmporated into and shall amend and supplement the
         covenants and agreemen.t of Ibis Security Instrumeut as if the rider(s) were a part of this Security Instrumcot.
         [Check applicable box(es)

               0     Condominium Rider                    0    Graduated Paymen.t Rider          0   Growing Equity Rider

               0     Plmmed Unit Development Rider        0    Adjustable Rate Rider             0   Rehabilitation. Loan Rider

               0     Non.-Owner Occupancy Rider           0    Olber [Specify]




        PLOlllDAFBAMORTGAGE
                                                                                                                                GAEAnAND ■
        ITEM'IB102Ul(0315)-11E1111                        (Pog• 6 a/7 pqa)                              ToDnlerC&ll:1-mo-!i3H393 crune-m-1131




                                                                                                                            PL_WHITE_00117
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 9 of 76




               BY SIONINO BELOW, Boaowec accepts and agrees to the lemls contained in pages 1 lhrough 7 of this Seaaify
         lnslrummt and in any rider(s) executed by Bom,wec and recorded with it


         ~em~·
         EMMA L WHITE
                         kl,~·_i/4__
             ~·AWl~~c1,~·....                            ~-Borro(S~
                                                                --
                                                                         ----------------='!:!?
         45053 LUTHER ST
         CALLAHAN, FL 32011



        ----------------Bonowor
                             (Seal}
                                    -----------------
                                                   (Seal)




                                   (Seal}
        -----------------:-•BClffllWU                                    -----------~-----,.                          __ (Seal)




        State of Florida
        County of DUVAL

             The folegoing inslruoient was acknowledged before me this    13TH   day of   JANUARY, 2006                      by

                    EMMA L. WHITE

        who is pcaooally known to me or who has produ~

        as identffication.



                                                                                                                  Noiiiil'l!bllc




        11.0BJDAJ'BAMOllTGAGE
                                                                                                                 CIRl!A'IWID.
                                                     (Pag, 7 o/7 pog•J                     ,,....,cu:,.........,a,-11H1t,.1111




                                                                                                              PL_WHITE_00118
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 10 of 76




                                                                        NOIE
                                                                                                              fHAC\SBNl
                                                                                                                      091-4010407-729



                                January 13, 2006
                                        [Dile]


                                                                45038 MARVIN STREET
                                                                 CALLAHAN, FL 32011
                                                                       (ftq,aty Address]
          1.     p~
              ''BolnMa" means eadl person signing at the end of lhis .1-bte, and the person's               successotS    and assigns.       "IJ:uder"
          meam Taylor, Bean & Whitaker Mortgage Corp.

                                                                                                                 and ils Sllalll.ffllll and auigos.

          2.     BORROWER'S PROMISE TO PAY; INTFJOSr
                 Ja llllUm fur a lqan recziwd from .Lea:ler, Bom>\wr pr0lllisell to pay lhe principal sum of
          One Hundre!f Eleven Thousand Five Hundred Forty Eight and no/100                                                       Dollars
          (US. ,S111,!i48.DD                                     ), plus inml1:st. to 1bu11!er or Lender. intmat will ~ cbaqpl on unpaid
          pliocipal, mm the dale of disbursement of the loan poceods by lmler, at the rate of        Five and One H•lf

          percent (                      5.5000%) per year until the full IIIDJUDI of principal bas been paid.

          3.     PROMISE TO PAY SECURED
              ·Bclnvws promiae to pay is si:alled by a llllillpge, .deed of ttust or similar security imtrwnent that is dated the same
                as
          dale this !'be and c:alled the "Securi1y Jnstnnncnt.• The Secm:ity Instrument protects the Lender nom 1osses \\hidJ mi&lt
         result if Bonowcr defaults mm this NJtc.

         4.    MANNER OF PAYMENI"
                (A) 'Jlme
               Bouowec shall make a paymi:nt of priDcipa] and ioteiest to under on the fiISt day of each IIIODlb begimiog                             OD
         Marc:h 01, 2006                    . Any principal and interest iemaiuing OD the fitst day of February 2036
         will be due Oil that date, \\fJidi is c:alled the ''Maturity Date..
                (BJ    Place
                Payment shall be made    al Taylor, Bean     & Whitaker Mortgage Corp., 1417 North Magnolia Ave, Ocala, FL
          34475

                                                          or al sud! other pm as l.elldec may desipte in wliliog          by D0lice to Bouowec.
                (C) Amount
               F.adi IIIODlhly payment of principal and interest will be in the 111110U111 of us. $633.36
         This IUIIDUllt will be part of. a lare,:t IIXllltbly paymelll 1'qlliied by the Security Instrument, that shall be applied to principal,
         Interest and otbrz items in the orderdesaJ"bed in theSecudly lmtrwilen!.




         ILORIIMlillAIDD!DRA'IEl«Jl1!

         mMlll7LI (118111)                                           (Page I qfJ pa,u}                                                            -
                                                                                                                                         .....11.tND.
                                                                                                              ToOrderCaU: 1-IC0-53H313Clfax81&-711-1181




        IIll~ 11n 111111911111 Dll 1111111111~ lllll lllll lffll 11111111
        "023157837987'




                                                                                                                                     PL_Wl·IITE_00119
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 11 of 76




                 (D) ADonge to Ibis Nole for Payment ~
                 If an allooge providing for paym:nt adjusmmls mexecuted by Bom>wer logetha with this Note, the coveoants of the
           ;ilkmge shall be iJU:mpol3led into and shall ammd and supp]em,nt the covenants of this Note as if the allcmge were a pan of
           this Note. (Oieck applicable box.)

                            □ Growing F.guit:y Allonge                           □ Oadualed Payment.Alloqe
                            □ Other [specify]
          S.     BORROWER'S RIGHI' TO PREPAY
                 Borrower has the light to pay the debt evidenced by this Nile, in \\hole or in part, without c:barge or penally, on 1be first
          day of any nQllb. l.ender shall accepl ptepayment 011 Olbc:r days provided lhal Bom>wer pays inlen:st Oil the 11111011111 prepaid
          for the r=ainder of the month lo the exll:nl required by I.cod« and pcnnilted by regulations of lbe Seaelary. If Borrower
          llllkes a partial prepayment, there will be no dwJ80S in the due dale or in the IIIIIOUllt of the monthly paymcol UDless l.elller
          agrees in writing IO those dJmges.

          6.     BORROWER'S FAILURE TO PAY
                  (A) · late 0mge for <mnlue Paymenls
                 If Lender has 1101 ii:ceived lbe full monthly payment required by the Sa:urily Instrument, as described in Paragraph 4(Q
           of this Nile, by the cod of fifteen calendar days after lbe paymeul i, due, J.mler     may     collecl a lale c:barge in the amount of
           Four                                                     peroeu1 (                    4%) of lbe overdue 11111011111 of each paymml.
                 (B) Default
                 If Borrower defaults by failing to pay in full any monthly paymrat, lheo I.ender may, empt as limited by regulations of
          the Seaelary in the case of payment defaults, require immediate paymeni in full of lbe priDcipal balance rrmainiDg due and all
          amued intelesL I.eoder may ciKxBe not 10 cm:dse Ibis option without waiving ils rlghts in the event of any subsequcot
          default. Ju many ciicum.slances regulations issued by lbe Seaelary will limit I.eoder's ri&IJts to require imm:diale paym:m in
          full in the case of payment defaults. This Note does not authori7e aooebalion \\tJen DOI pcnnilted by HUD regulalicD. As
          used in this No!e, "Seaelary" means lbe Seaelary of Housing and UbmDewlopmonl or his or hordcsignee.
                 cc, Payment or Cmts and Espmes
                 If I.ender has required immediate payment in full, as described above, I.eoder may require Bonower to pay alSIS and
          expenses including reasonable and custanary attomeys' fa:s for enfmcing this Note to the extent not prohibillld by applicable
          law. Such fees and aislS shall bear interest from lbedale of disbmiemenl at lbesamcrate as the priDcipal of this Note.

         7.     WAIVERS
                Borrower and any other person lfflO has obligations UDder this Note wam: the rights of presenllD:DI and notice of
         dishonor. ''Preselllmenl" means the rlgbt to require l.ender to demand payment of IIIIIOUlllS due. "Notice of dishonor" means
         the right to require I.eoder IO give notice to Olbc:r persons that IIIIIDllllls due have not beai paid.

         8.     GIVING OF NOII<El
               Udess applicahle law requires a diffm:nt melhod, any notice that must be given lo Borrower UDder Ihm Note will be
         given by dcliveriog it or by mailing it by fusl class mail to Borrower at lbe property address above or at a difrerelll addn,ss if
         Borrower has given I.ender a notice of llomMa's diffm:nt address.
               Any notice that must be given to I.eoder Ullder this Note will be given by mt class mail to l.eoder at the address staled
         in Paragraph 4(B) or at a diffen:nt address if Borrower mgiven a notice of that different address.

         9.     OBUGATIONS        OF PERSONS UNDER 'IBIS NOIE
                If more than ODC person signs this Nole, eadJ person m fully and pasonally obligated to keep all of lbe promises made
         in this No!e, including the prooii.1c to pay the full amouot owed. Any person \WKl is a guamttor, SUld)' or eodmser of this
         Note is also obligated to do these things. Any person lfflO takes owr these obligations. inc1uding the obligalions of a
         guarantor, SUld)' or codorser of this Note, malso obligared to keep all of the promises made in this Mite. I.ender may eofm:e
         its rlghts Ullder this Note against each person iodividuaDy or agaimt all siptom:s logetha. Any one person siguing Ihm Note
         may be required to pay all of the amounts owed UDder this Note.




         ITEM1&ml2111810)                                          (Pap 2 ,fJ pap,}                                                    -■
                                                                                                             ToOldlfCd: 1-I00-53CHl3830.-&16-711-1131




                                                                                                                                   PL_WHITE_00120
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 12 of 76




            10. DOCUMENI'ARY TAX
                The slate documentaiy tax due on this Nole has beai paid oo Ille mortgage secUilllg this indebtcdoess.

                     BY SIGNIN3 BELOW. Borrower accepts and agiees to Ille team and coveoants amtained in pages 1 through 3 of this
            N:ite.




           -----~---------~~ ----------------~(Seal)
                                                                            ------------,,..---=-.a!::J,
                                                                                                                         [Sign Original Only]




                                                                                                                                         GREA'Q.N40· ■
         ITEM111'1711.3{91110)                                  (PageJ of3 P"8es}                       Ta OrcklrCIN: 1-atJ0.530-9393 tlfax.616-'19M'l31




                                                                                                                                  PL_WHITE_00121
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 13 of 76



      A.            U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT                                          B.          TYPE     OF    LOAN
                                SETTLEMENT STATEMENT
                                                                                                         I.   0    FHA 2.        □FMHA        3.   □ CONV. UNINS.
                                      Duane Romanello, P.A.                                             4.    □ vA          ,.   □ coNV.INS.
                                          1919-8 Blanding Blvd                                          6, Jlill:Namba:                            7. Loan'Namher.
                                       Jacksonville, Florida 32210                                        05-1135                               837987
                                      904-384-1441 fax: (904) 384-4868
                                                                                                        ··-""-"""Na.:
                                                                                                           091-4010407-729
       C. NOTE: Thisform isjurnlshtid to give you a statement ofactual settle!,renJ co.rts. Amouit~paid to ana by the ,enlemenl agent on.1hown. Ji.m, mort«a
        ·      (p.o.c.) were Paid outside the clo,ing. 77,g ore 1hown here for infomu,don,,J l1IUPOff$ and ore not indvdml in the totafl.
               .                       EMMA L. WHITE
       D. Borrower:                    45038 Marvin Street
                                       Callahan, FL 3201 I
                                       QUALI1Y MOBILE HOMES, INC.
       E.Seller:                        12627 San Jose Blvd., Suite 604
                                       Jacksonville, FL 32223
                                       TAYLOR, BEAN & WHITAKER MORTGAGE CORP.
       F. Lender:                      1417 NORTII MAGNOLIA AVENUE
                                       Ocala, Florida 34475
                                       45038 Marvin Streeet
                                       Callahan, Nassau County, Florida 32011
       G. Property:
                                       Lots 70 and 71, J.P. PAGE'S CALLAHAN SUBDMSION SECTION ONE, Plat Book 3, Page 20,
                                       Nassau County, Florida
      H. Settlement Agent:             Duane Romanello, P.A.
          Place of Settlement:         1919-8 Blanding Blvd, Jacksomii1le. Florida 32210 Duval CountY
      1. Settlement Date:              Januarv. 13 2006

      J.                Summary of Borrower's Transaction                           K.            Summary of Seller's Transaction

      100. Gross Amount Due From Borrower:                            400. Gross Amount Dne To Seller:
      10 I. Contract Sales Price                          113,300.00 40 I. Contract Sales Price                            113,300.00
      I 02. Personal Pronenv                                          402. Personal Pmnertv
      103. Settlement Chan!es to Borrower (line 1400)       3,348.00 403.
          Adlustments for Items Paid bv Seller in Advance:               Adlilstments.for Items Paid. bv Seller In.Advance:
      106. City/ Town Taxes                                           406. Citv/Town Taxes
      107. Co1U1tv/ Parish Taxes                                      407. Coruitv I Parish Taxes
      108. Assessments                                                408. Assessments
      120. Gross Amonnt Dne from Borrower:               116..6411.00 420. Gross Amount Due to Seller:                    113.300.00

      200.    Amou11ts Paid bv or in Behalf of Borrower:                        500. Reductions in Amount Due to Seller:
      20 I.   DeDOS1t/ Earnest Money                                            501. Excess Deoosit.(see instructions}
      202.    Prineioa!Amount ofNew Loan                            111.$48.00 502. Settlement c-,i,11mes to Seller ILme 14001                                    33 085.16 •
      203.    ExistinR LoaJ)(s)                                                 S03. Bximnd.oan(sl
      204.    D.PYMT. GIFT FUNDS                                      5,100.00 S04. Pavnn of First Mnmraail to
      205.                                                                      505. PavoffofSecondMortluu!e to
     206.                                                                      .506. Purchase MonevMortnae to
     207.                                                                       507. D.PYMT. GIFT FUNDS                                                            5,400.00
         Adiusbnents for Items UoMid bv Seller:                                    Adiustments for Items Uonafd bv,Seller:
     210. Citv/Town Taxes                                                       510. \..itv I Town Taxes
     21 I. Countv / Parish Taxes                                                511. County /Parish Taxes
     212. Assessments                                                           512. Assessments
                                                                                     Total Reductions lo Amount Due
     220. Total Paid by / for Borrower:                             116,648.00 520.                                                                               38,485.16
                                                                                     Seller:

     300. Cash at Settlement from / to Borrower:                                   600. Cash at Settlement to / from Seller:
     301 Gross Amount due :from Borrower (line                      116,648.00 601. Gross Amount due to Seller (line 420)                                        113,300.00
        . 120)
     302 Less Amount Paid by/for Borrower (line                     116,648.00 602.
                                                                                    Less Reductions Amount due Seller (line
                                                                                                                                                                  38,485.16
        " 220)                                                                      S20)

      303. Cash To Borrower:                                             $0.00 603. Cash To Seller:                                                        $74,814.84


     Bormwer Initials:       ~      EMMAL. MmE

                                    QUAUTY MOBll.E
     Seller Initials:
                                    HOMES,INC.




    HUD-I July 2001                                                                                                                            0MB No. 2502-0265
                                                                                                                                        'l>T.!'C'tn a ,. __ ,,     •   ~--- -
    January 12, 2006 5:35 PM
                                                                                                                                               PL_WHITE_00122
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 14 of 76



       Settlement Date:Janua,y 13,2006                         Loan Number: 837987                         File Nwnber: 05-1135

        L                    Settlement Charges
        700. Total Sales/ Broker's Commissio11:                                                       Paid from               Paid from
                                                                                                     Borrower's                  Seller's
                                                                                                          Fnnds                    Funds
              Division of Commission as follows                                                                                        at
                                                                                                              at
        701.                                                                                         Settlement               Settlement
        702.
        703. Commission Paid at Settlement
        800. Items Panble in Connection with Loan:
        801. Loan Oriirinalion.Fee
        802. Loan Discount
        803. Annraisal Fee to FLORIDA QBRTIFIED APPRAISERS                                               500.00
        804. Credit IUoort to TAYLOR, BEAN & WHITAKER MORTGAGE CORP.
        805. Lender's InsoectionFee
        806. Mortmu,elnsurance AnnJi<)lllionFee
        807. AsswnntionFee
        808. TAXSERVICEFEE to TAYLOR.BEAN & WHITAKER MORTGAGE CORP.                                                                  73.00
        809. ADMINISTRATION FEE to TAYLOR, BEAN & WHITAKER MORTGAGE CORP.                                                           515.00
        810. Bll,OKJ!R FEE to PREMIER MORTGAGE FUNDING                                                                            2,780.96
        811. PAR PREMIUM to PREMIER MORTGAGE FUNDING, INC. BY TBW lPOC $91.117)
        900. Items R"'"'ired bv Lender to be Paid in Advance:
        901. Interest from Jan 13, 2006 to Feb 1, 2006 Im 16.8100 / dav                                  319.39
        902. Mortg;ige Insurance Premium to U.S. DEPT. OF HUD                                          1,648.50
        903. Hazard Insurance Premium for 12 months to EXCEL INSURANCE AGENCY                            35L59                      646.41
        904. Flood Insurance Premium
        1000. Reserves    n-tett with Lender:
         1001. Hazard Insurance 3 months @j 83.17 nermonth                                               249.51
         1002. Mortaaae Insurance ·(iii 45.51 oermonth
         1003. Citv Prooenv Taxes
        1004. CountvPronertvTaxes 5 months <iii 26.87 nermonth                                           134.35
        1005. Annual Assessments
        1099. A""""'1lte Accounting Adjastmenl                                                           -53.84
        1100. Title Cbattes:
        1101. Settlement or Cl,oi;inir Fee to Duane Romailello. P.A.                                                                150.00
        ll02. Abstract or Title Search to Duane Romliilello. P.A.                                                                   125.00
        ll03. T'rtleBxaminalioli to DuaneRomanello,P.A.                                                                             125.00
        1104. Title Insurance Binder
        1105. Document Ptenatation
        1106. NotarVFees
        1107. Attorney Fees
                  l'mcludes above item numbers:
        1108. Title Insurance to Duane Romanello, P.A.
                                                                                                                                    633.00
                  (inclndes above item numbers:
       .1109. Lender's Covmuzc          lll.S48,00   Risk Premium        633.00
        11 I 0. Owner's coveram,              0.00   Risk Premium          0.00
       J 111. Courier Fee to Duanellomaliel!O, P.A.                                                                                100.00
       1112. Endorsement Fonn 9 to Duane Romanello, P.A.                                                                            63.30
       1113. Endorsement 8.1 to DuaneRomanello,P.A.                                                                                 25.00
       1114. Endorsement 7 to Duane .Romanello, P.A.                                                                                25.00
       1200. Government R~rdhi« and Transfer Cha...,es:
       1201, Recording Fees:               Deed    10.00 Mortinu,e     188.50     Releases    0.00      198.50
       1202. City/C\)uol)'
                                           Deed     0.00 Mortgage        0.00
      tax/i:famns:
      1203. State lax/stamns:          Deed      157.50 Mortoaae 390.60                                                            548.10
      1204. Ji)tancrihle Tax to Clerk of the Circuit Court                                                                         223.10
      1205.
      1300. Additional Settlement ell.A,-.:
      1301. Survey to DURDEN SURVEYING AND MAPPING INC.                                                                          875.00
      1302. Pest Ins....,,lion to KEN-TECH PEST CONTROL                                                                          175.00
      1303.F.INALINSPECTION to ALVIN A. PRICE                                                                                    155.83
      1304. CONSTRUCTION FEE to T.S. FUNDING INC.                                                                              2;500.00
      1305. LOT PAYOFF to T.S. FUNDING INC.                                                                                   22;806.43
      1306.2-10 WARRANTY to HOME B ~ S WARRANTY                                                                                  190.03
      1307. FOUNDATION INSPECTION to CHEWNING INSPECTION SERVICES                                                                350.00

      1400. Total Settlement Charges (Enter on line 103, Section J and line 502, Section K)          $3,348.00              $33,085.16


      Bonower Initials:   2.LW.   EMMAL WHITE

      Sellerlnirials:
                               QUAUTY MOBil.E
                           - - HOMES, INC.




     HUD-I July 2001                                                                                            0MB No. 2502-0265
                                                                                                          1JJ1~DA 1,._.H,,.,.,.1, A':111'\C
     January 12, 2006 5:35 PM                                                                                                                 'I


                                                                                                              PL_WHITE_00123
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 15 of 76



       Settlement Date:January 13,2006                                 Loan Number: 837987                                         File Number: 05-1135

       A.        U.S. DEPARTMENT OJl'BOUSINGAND URBAN DEVELOPMINT
                 .           SErn.EMBNTSTATEMBNT

                                     Duane Romanello, P.A.
                                         1919-8 Blanding Blvd
                                      Jacksooville, Florida 32210
                                     904-384-1441 fax: (904) 384-4868



        I llaftcandldly miewed the HUD-l SealemcatS!atmmtaacl IO dlebestofmybowledge and 'belie( ilis a trueaacl-1111-ofdreceipts-1
      disllunemeats madeoa my account or by me in Ibis lrllDSaClioe. !further certifyfllalll,avereceiwd acopyofHUD-1 Selllemeat81a1m1ea1.



                   ~ d,
                                                                                               QUAIJTY MOBILE HOMES, INC.
      Bonowtr.
                 .BMMALWIDTB
                                           Vlitt,.                                 8e1lcr:
                                                                                                KEITH R. DAVID - MANAGER
      in~          -
        IIClCllfllanl:e   •
                        with this ~ ·
                                    • .~ · ~isatrueandaccuraleaccomdofthislnmaclion. lhavecausedorwillcausedlellandseobcdisbmsed
                                                                                                 .

       Selllement Agent:
            •
                                .
                                .
                                             .•
                                               ·
                                                   f1l)        ·
                                                                   .               .                                    Date: January 13, 2006
                                                                                                                    Pile No.: 05-1135
      WARNING: It is a crime ID lm~ngly ab tillse statements to the United SIBlel OD Ibis or 811)' other similar fonn. Penalties upon conviction can
      include a.fine or imprisonment Porcletails see: Title 18 U.S. Code Section 1001 and Section 1010.




    Ht.JD.I July2001                                                                                                                0MB No. 2502-0265
    January 12, 2006 5:35 PM
                                                                                                                                    PL_WHITE_00124
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 16 of 76




      HUDNA Addendum to Uniform Residential Loan Application

                                                                                       091-4010407.729
                                                   11p-i
          EIIMALWHITE
          45053 LUTHER ST
          CALLAHAN, FL32011



                                                                                                                                   al_,_
                                                                                                                                                                           0    monlhs
                        FL
          32011                                                                                                    18.Name& _ _

                                                                                                                   Taylar, 11Hn & Whl-Mortgage CGlp.
                      Premier Mortgage Funding                                                                     1417 Nortll Magnolia /we.
                                                                                                                   Ocala, FL 34475
                                          3280&


              VA: lbe - a d Ille lendorhenby apply IO lheSecnbay ofV-Allli11 forGuonnly of lho loondoscribed hn under Section 3710, Qopler 31, Tille 38,
                  Ualted a- Code, 10 tho 11111-permiaod by                 t11a-•• - -   and - ' l y - that lhe Ropladons -'8aleci p - lO Qapter 37, 111111 in
                  efltcton lhe dale olthe m ..Ugo,em lhe ,W,U.dullet, andlilllilltim otlbeplllla.



      . ov.
      .. oo ...
                        11.VAOnlJ'
                           lJlrt . . beVesledln:




                         §=&-                            1)~-----
                                                         . ---IN
                                                         2)
                                                         31
                                                                  7)~~--.
                                                                    -Co,op- .· . . .--
                                                         ».~ara--•-unrarVAm,...-,i

                                                                   -~--..._.,



                                                                    -----·Loi
                                                                   -(ROI.)
                                                                                    .,. , Loi                            8)




                                                         "' ---11111
                                                                                                                        11)    _______
                               01111r(1poclfv)                                                                           81    - -----



     Part I• L81idat'a CettlllcaUon
     zt,
     ., _T l t_eundal8igned--lha-..-lO-lha~
                         tolauo   ■
                                                     ti)     - - -...- -

                                      -•ol-tlo---tlNt111bfeel-•
                                                                                       L lite
                                                                                           _   Unlonn
                                                                                                  _- .. _ _
                                                                                                                        10)

                                                                                                                        12)     ------,all.all.aan
                                                                                                                        .....,__ 111d 11111 - - ligflad llytllo
                                                                                                                   Loan App-.
     a .._,Gomanly~-Tlllaa, u.s. Code, 011o..,_a.~n1a1                                 ,. 11111....,....s1oan111111o--, _ _ .,. _,,.llld_,aqun..,..
     Hmslng and Utban DIMlaprnenl • -             Housing Cammla■loner IO l91U8 a tlnn     ofthe_,ilnglawlnlhe)alfpnenloftheundamgned.
                                                                                       o. Tel Iha -ol m y ~ n - . 1 n my ftrm and Ila pmclpals: (11 a,e not
     -          ra, l110dgaga lnaurance or a ....._ lnsumnco Cmtllcate undet Ila
     -lfllullaeAA:t.                                                                       Jnllftllll       -neot.--.     ~ 1ilr deba.-, -             lnellgllilo.                 or
     A. Tlte -

     8.
          -
                 fenns ftlmlslwd In Ille llfllfonl -■ntlal Loan Appiloltlon and 11111
          ---.-...............the_..,
          1ha - • -
                       -     -
                                      In the Unlblll -
                                      lflodly llam
                                                                   i - , . . . . , _ and
                                                                      111 employea oftllo
                                                                                           _..,
                                                                                           1111
                                                                                                         -12,...r.-
                                                                                                              - .... - . ---
                                                                                                               lla11 -       -            llf.,,, , _ de...- or
                                                                                                                                  psriocl r,,-.i ... ~ -
                                                                                                         - o f o r had I cMl)ldgmenl-agalowl-lar(ll)-of
                                                                                                         tularacrlmiNl-lncon-.-oblalnlntl,allmplqJlo-.,ar
          llllderllgnod lender orb dllly aulhodmd lglllllan! Is lllllllolho-ollha-                       pml'armlr!g a publla (F"""'8I, sta1e or iac■I) - I a n o r - under a.,.-
          lnMiedge   and-.
                           c11....,____
     c. :.===i:.i::'or-:=;~_.co;~!::'.::
          _ , _ . , , _ . . . . . n,pmt_, _ _
                                                              of.,......
                                                                                                         -            lb) -        of F~131 or Slate ai<ilruat -
                                                                                                         -~".'!=':'.'!·:..:i,,•PI•~~-=-":':
                                                                                                         .-cr1m1naurorc1v111tt:11arue.dllr      ■
                                                                                                                                                                    or oommlallon of

                                                                                                                                                    --11111yi-ra1.-or




     D. 1ha ......... of...,._ and .........            wn req-and
        .-..,_l!i,tl\8-atlsdllly-llllOlll"1111aUl·p■111ng-.ohlllli-
          of_,, _ _ _ .,.....,  tothe-afthelendefw ........... andllollot
     119ms"ll"~h•.raetobecomp-a..,.ricablobYA ...... only.
     H.1ha_8IICI_Gi""l(duly)lldhodud_ll_.....,..,_cln_afllo',....,a11v;al8ta~~--..,_~;
      i&i·iAiiriii                                   Piniiian{iii..   1ft1Driiiiiiianiii0iiitoml     LOU
                                                                                                         -•-ilr-
                                                                                                         'locll!)wllh-olanyoflha._anumolllla!l:ln-hG(2)ofllll
                                                                                                         -;   and~ -
                                                                                                         ~pooot,-hld -



                                                     Alllllloallon,-aedl11port,_ol...,,.,,...,.,deposlia,o1e.)
                                                                                                                                    a_.,_ pe,fad,..,...,,. this
                                                                                                                                    not.~
                                                                                                                                             CF-. S•oa 1ooa11
                                                                                                                                    ., ...., . , . - lmnlacllano               ot




          lfnoapntls.._above.theundmalgned_afllnnalhely_thald-andSl-9ngcredll _ _ _ dlradlyllfthelender.
     I. Tlleundenlgnedlender.-nds--thalttlsr_..a,ieforlhaomlsoiono...,.ra,or-ol--ln-HasO>the-.--a.,an,-
     J.

     SiQn■luN of Ollloer o f ~                                             I
          lha.,_...,lo■n--Olll•rwlsa-tlloappU.-P,-.orTll!oa&,U.S.Code,andoflhelltlUlalfons..,_.111arantvor_o1.._1o-....

                                                                            Tille of Offlollroll.ender                                                       I Dale (lnmlcld/WW)


     Putll•-.to-PubUcftltNllllntllulletlror1"'o-ollnlmmallonls_to_6_po,_~lhetlmerot"""""""'-
     --~--fllllll•rintl•ndmalnlalr,lftttlle--,and_.....,.
     •-llnotrequlr,olloftNP!il"I to, •-lnlbnlllUan-lNI c o l l e - ~ ■ valid or.a- number.
                                                                      snd ...-..a.ecollactlonofinlllmllllon. Thls-maynot-or1ponsor, llftd
     PihllayAll.....,,_ 'lllt~__...oii_V.~Rellcllollill.ou~andlllt~ls-lly38U.S.C.a710(11rotDV~a,1tl12\l.ll.C,1101 oilllil-
     ---•~..,,fl!....,.,,._._..--»'IIIIIWCSSN).
     (llfl!rHIDl'HAJ,·n.Dolll:~Aolfl.111111,.M..Lawll1. . . . . Comnull,IIMlapmonl·~·a,1917,,cu.ac,1111,l!IIPIIII.,._..~ fora_..,
                                                                            IIUO'slfMlnganll
                                                                               Y011-"""""' ■llho__,.~-.,_..,-HUD_VAA11f- ■ -...
     _to...,H-,-u~HUD--VA_.,..C111111n~ID·,..,..--.iocll--·--llclld,--,«llllildllloil'~

                                                                                                                                                                           --
     .■n11~,.,..-IID!~!!e~t1: ..... ~tll1UOorVll,_.,.a.lll!Ufild•....,no!ll)'lliw.'llie .......... wlllleliN!IID_,_.wllllllir,_.,_,
     VAl'onn:IM-(\W8)                                                                                                                                          _ _...,._,
     118110MIOIL1 (11"'6)                                                         (Po,- l   of4 paga)
                                                                                                                                                              ToCINlllrQllt1--



     I'091002837987"
       IDII IHlllll 1111 HU 1111111111 HI IIIIIIW 1m1n111111




                                                                                                                                                            PL_WHITE_00125
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 17 of 76




       ••maitaaaor-,..,,_., _ _ VAarHUDA'lll\wll lle-anly .. ..,..-..,111w.F-lo poMdeqof Iha...- lnllllmatla\ fncUlngSSN, 1111)'-fn
      c1f11ppRwa1 ofyaurfoan...,,,...,.,, TIiis 11 - .. ,au n         required.., ..
      _ _ ., _ _ l l l l _ a t - - a l - t a , o u . F I M n c f l f - . ~ - - w l l l l e - l O V A ... HUlliFHA-bther

       -Delinquencies.-.
      .-«-11u1w11na111e_ar_by11d1_10_,_"-fo,Depalll,all---~•...,-.,--11yraw.

                                   ---dellnquenl
                                       foredosuoesand- of-lOans ilMlfvingf11119111111Sallba Federal-.ican be COSIiy
      1u1unt. The_, in lhls -ion. ill _ . and assigns as wel as lie Fed...r ~ Is -,aa, agen1s ...i assigns, am ..--111 -
      - i n lllo evantloen
      (2) A1on1 addillonsl -       and penally-..,. IDr Ila pallod o f - - payment II not -           13) -     . . _ lo covar -
                                                                                                                                                 and-
                                                                              RlghllD Finl_ ......,/Idol 1978 ... vAcsHUDIFHA 11ft • • ., ....... - - . held by

                                                                                                                                              to-CAldil, -     and 1111118
                                                                                                                                               anr and au olthe -.U
                                                           Oft tho IROllgaga loan- I, lie__,, eppllcaUon: (11 Rlpoit,au, , _ • - ln-lDa aedl bureau:
                                                                                                                                       almlnl- -         lnamd by Iha
      G<MIMlonitolOMC8yout-(4)0ll'lel.,,..nfl-dlDyouu--Federal-(S)Roleryaur-lDapllvale-..,,colllcllon-ar-.,ga1BM1M9
       _lo_.,._...,.,,._lhe1111W11J181,sell                        lhe-.and-~1118fnstyou farany-oq,; (e) Refar--loflle~ofJultlcofar
      llfgallalilnllecowto;(7)11,au . . acu11'8111«-Fadendllqlfoyoe,-aclonto-,ourlllaly,orclvll---(elRefaryour-lolle--
      -faraff1alllfllfnltanyamounlowedlo,au•.,_,,.falcnibld;and(9)Repoitq-.,gW1111aHll'-of-lDlha--SeNicoayour--
      Alf afO-actlc)ns cananddbaused lD,__,,-.--111-nadlObalnlhe-ofthe-andlorthe F - GovenunentlDdo80.
       PadW-llom>wu-farSoclalSecallly-fslrationloVerilySoclalSecadi¥-
      1.-u.SOC1a1Secu111y_lo....,my-SeaaflylUl1bor1D81al.emer-lntfdl-andHUOFHA,lhlaughaoompul8r,__byHUDll'ffA.
      •-               lhal my - - no -                      - · from my -              -rlly -          .. be pn,,ldad ID Iha Lander, and HUDIFHA .........- . , my Seclal Securily
      --not--olmyfdonlllr,lalloundaralond.,..mySoclalSecullly_,.,.llll)'nolbe_far..,othar,.._111anaiaone--.1nc11c11ng-
      •-lo-......,      1beanly--fllffllllladbylhll-nll1Dr--lo-llllllfJO/FHA...,.._wlflSSA'l-,..-11.
      lamlhe-allo_flle_Securily    _ _ llluadarlllat_..lqal _ _ I _ and _ _ ... panallyalPIIP,-1111 _ _ _
      1s-...i-.,..,_111a111.-,ny...,-lhatl_ll_lo®mlnlnforml!lonlNlnSoclalSacurlr-.lcouldllepuNlhedbyaffnear~orbolh.
      Tllls-11"81ldlDrlllOdaplNlnlhadala ........ uoless--bythalndMdualp)....tlnlllllloenapolcallon.
      8tgnalin(s)GIBClffllWa(a)--eonsen1caniruo,.-•ccu,acyofsoclalsecurly-<5)andllllthdalas,.-...anll>isapplcalian.

     -\- &VltUl(I. q_                      k)h/A                                                                                                          ~ (kl ~ .()(,
                                                                                                                                                            Date



                                                                                                         I.
      Pait V • Borroww C8111ftca11an
      22. Complote Ille _ _ for I HUDll'IIA__.,
      22a.llo,ouo,mor _ _ _ .,,,.,,... _ _ ..,                                                                I ID be -      12ZII.Sall• Price
            past 80 monlhs on which lhlm, was a HUDJFHA modgaga?                Oves [X)No                  Oves [X)No s
      2211.Addlals
      22e.1a.-11ng1obe-brth;-.,,ga lslDbe19nled, lsliapartof,ldjactoleroonllguoualD a n y ~ • - o r - o f - i e n i i i ~ lnvGMng


      221,llo ,au
      23.  c:m.-   ro,v_,_                   Ito~--
      olglllet,_dwellq-lnwhlohyou_any_lntaNIBI? □ Yea
                      own....,._ laurdwalllnQa? 0
      24. Apptlcalde for-VA & HUI), As a hmna loan bonower, -
                                                               v.. (X] No
                                                                          ll"Y... glve-L


                                                    aver had a VA ..... Lean?
                                                                                            :·oollo
                                                                                  11-V..-IUbmlfOml~
                                                                                           Yes      0
                                                                                                   No         llU
                                                                will be legalfy obllgaled to,_ the mo,tgage _ , _ called for
      ,audllposeofyau,_.._.., loan llal beanmadawUI _ _ ,... of llabilllyfor.....,..111111 pqm-. Poyment ofllla- In run
      on1IIMNl&qenololt.......,Samehomobuy.a_lha_lnqnaionthallU..,Nllhalrllomal_,,lheymovato.-~,or..,._oflfarany-
                                                                                                                                                 by,_._....,
                                                                                                                                                       Is_....,   .. _ factllallltlly
                                                                                                                                                             ""1lrac:I.     TIie11181

      -.lheY.,.      nolonger-lDrtha """""8• _,.is and lllatllllbllylartllue paym-18 ~•hat altha , - - . Even lbough.., _ - - - In wrillnglo
                                                                                                                   lo
      " " ' - " · Unlell ,au .... -ID sell        the_,., ..
                                                    a luyar wllo              Is__......
      -llallllll)lforyaur ..,.._ peyrna,CI, 11111........., _....iwm na1 ralleve ,-u hnllllmlly Iha holderallha..,.. which,... lllgnod _,, you- lhl loln lo buy
                                                                              VA or to HUDlftlA and wllowtl _ . , . ..._,. al,oll'ol,lfgatllNI ID.,. _ _ ,.., wil nol
      be _ _ torn llablllylo _ . . . , _ _ VA arHUD/FHA ny be llqUirld ID pey,aur-on1ccauntal-lnyour1Nn--- TII, _                                   .. ..., _ _
      _,awlllbaadelll-brJOUlolhe-..i_ Tllls_willbalhaalljodof_sllad_,..-,,.._
                                                                                            _ _ ._ _ _ pdce or cost and theVAorHUDJFHA
      ZS. ~ ... uao1eisl9aed 8...-.f•I Cerllly-
                                                                                                               -lshad . - . I do not and will nal -                 loan cloling any

                                                                                                                                                             my-but--
                                                                                                                                                     Olllltandlng -
      111 • -  road and .-111o !ongoing cancemlna my llalllly an the loan and                                  Ulqlllid..-ollllgetlonon8000lffltoflUCh-hpaymenl;
           -111-IDBomlwera.
                                                                                                         □ tocamplala111a-st
                                                                                                           (b) lwaa n a l - allllls valuatlanwi.n I llgnad
      CZl~iforVAani,-111111ca,e                    ,,.._a..)                                                   wll pay 1n-.1N1n my
                                                                                                                                       1111_.....,_ prfoeor-., _paid«
                                                                                                                                     own,._ atar prforlD loln-,. a ... equal"'
      Ol•)l_......,......,...... d-dP19111'1Yllffll'ho. . or-lD
                "'°""fnioand-aaldPIO_al....,·IDnl-•-pe,lodGI                                                   ::"i.::'".:.:-::=:;:;-:.:-.,:..:..-::_:;:,or~~
                ...............
                -  a, in1end "' reoca,py I after lho complelon of major - n,pairs or                           unpald"°""""""obllpllonon_Gf....,cashPIIJIIIOlil,
                                                                                                        (41 N-1,     nor._.            lo
                                                                                                                             authollzad actfar -         to all«-,
                                                                                                                                                  will ieluae                  aftar Iha
      0         11>1 My opouaa II an -       mllltllly duly ..i In 1111 or h e r - , I OCCUIIY or
                lntendlOoCQllll'a.~aacuringtldlloanumyhoma
                                                                                                        maldng  of a
                                                                                                                  bona tide-• or niru,e IO
                                                                                                        n.iceun--ord11¥the
                                                                                                        _
                                                                                                                                        oagollllelDrlho or      oro111e.-
                                                                                                                                                        111e Nnlal ol,
                                                                                                                          __ lngor_..,....,... by__,loan ID any -
                                                                                                            . , _ _ _ .........,.,.,........,._.._or_origln.t
      □ loll...-,loutlyOCQlflladllep,ops,tyllCUtlftgthllloanas.,;,_(fllrlnlenost                        _.. .... ...,--an1 ... 1111.....-11t.-.1o-.-.no11gton.
      □
        •->
          my_..
                                                                                                        -.loendlcap,...,..._or_°"""lsllfegolanfl_ ...
                                                                                                                                                                      the-
                                                                                                                                                                      .,.._lar
                                                                                                        . . - rellefmay be llluugllt by I h a _ . . . , . _ of the U - Slaleo In any



                                                                                                                          In-
                Id) WIIIIO               was on act!"' 0 - , duly and..- ID 8CCUl'f lhe                 _ . . . . . U.S. Dlslrid Court against any - - - for                   olthe
                ~ OOCUllng 11111 loan, I previously occupied 1118 ~ lhel II NQll1ng                     appkmlslaw.                                   .
                lhlsloln11my-(fllrlnl8fa1t--loana)
                    If box a orld I s - , 111a-..•11poueo ll!Ultaleo 11Qn below.
                                                                                                        Ill Al -         1ft 1h11 ~ l o ..... for the - - of ollllW,lg a ltlan be
                                                                                                        ineulOd under I h a : - ttoupiq Act o , . . . - by Iha ~ _ . v _
                                                                                                                                                                                   lo
                                                                                                                                                                             Verl-
                -
                                                                                                        Alllh and Iha           In lht Unlli>lm - I Loan ~ and 1h11
     1$JM111c._fl'llllcat,leliallc(llol....blatarHome..,._.,,,.,,..,.._nglaanl                          -ba-fnlmany         __
                                                                                                        Addendum la - ............... file -_ _al,,,,,.,.,.,,........ - ·
                    -Wo-lhel($                             )II:
                .. _ble_althe--"Y•-111'~~                                                               (61For HUD OnlJ(tl,Pf0118111D.co~IO 1978,, _ _                       Info_
                thellaiemariloi---.asdolomllnedbJHUO/FHA.
                -.111110-.:tpdceorcost-thaVA _ V _                                            o,
                                                                                                            on-palnlpollonlng.  LJ    Yes    llU  NolApplicable
                                                                                                        (7) I m aware lhall ulthet HUD I FHA no, VA wanants die    condllDn or value of
                HUDIFlfA -       ol Appllllsed Value", _.. ellher aam (a) or aam (b),                       lllepiope,1y
      0         la)•-
                _,11applloalN.
                       IIWlftlaltldl.-wllaft I lllgnod my cantractand • - peld orwll
           parlncash,-myG1111_,...atorpdortololnclollngaun""'"'IOlho
     lijnauii(ij Wloiriiiiqa)- • nolifiin uniiii iii iippllciion Ii iuii ioiiiiiiii i&aii ii Cli&Uw iireKiliyi iiwiiw ac:aa;sq, of viiijiplciiin.

     ~f" IAJ/1                     i:f. t'\f,dt,
     ..._-i;W/.'pn;;g.~•J::r-•~~--o,conopfracypurpo..d l o - t h e
     VA Form 26-IIIGZa (31911)

     ffl!M'l0IOOD1L2(00DI)                                                             (P.,. 2 o/4 JNIPI)




                                                                                                                                                             PL_WHITE_00126
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 18 of 76




                                                                                                                                      U.S. Department of Hauslng
      Direct Endorsement Approval for a HUD/FHA-Insured Mortgage


       .,.---•--(lnmllfezl?-1
        EMMALWHITE
        45013 L\ITNER ST
        CALLAH'AN,FL32011


                                                                                          13.landlfslD.Qldo

                                                                                                     ...~.....
                                                                                           1111111111_   --.-..      --,ol,.,._--,--------------
                                                                                                               - ......
                                                                                                       Ta,klr, Bean & Whlaker lllartgap Colp.
                                                                                                       1417 Nor1h Magnolia Ave.




            Appn,wd: Aptnnd 1111ioef to the addftiollllcondidolll llllodbelaw, if any,
            DalaMorfpgaAppnMd _ _ _ _ _ _ _ _ _ _ _ _ _ _                                     Dltll~Elpinls---------------
                            .....,_(Include                                                                   -olUp
      □                     $
                                                          - - """'°""'Malulfty ManU1ly
                                                          5.5000'11, Yrs.360 Mos
                                                                                                              Fsant Premium
                                                                                                              $

            Addltlonal condlllans:


             B    lftllilisPIIIPClllll-lon.tholluildorbuc:atiliod~wilhHUD~onftinnHUD-92541.
                  If Ibis II new ~ tho leador COllilies Iba! Iha fllOPOdY ii 100% ...,.... (bath '"' site and off silo ........-) UII Iha prope,ty -
                  minimum 111-1:Yatandanls and local balldqcada.
                                                                                                                                                              HUD's



             ~
                  Pcm IIUD42544,Bllllder's Wuraty ii ,equincL
                 .The.,._iybaa 10-,- warranty.
            .     ~ N e t n q u l n l d ~(11) oflhe _.,Cemll-does aotopply).
                  lbe_,....     isahlgh loan-ro-valuel>lio lbr...........,...mongagor in milllaty.


             □ Od,or.(..,..;fy)


             □ This llllldpp WB rared .. an ...... .,._..... by FIIA's Total Moftpae Scancanl. As &Udl, tho Ulldemigued ........,..iiwooflhemortppoOlllifloa Ill
               lhe iafaarity of die - 111pplled by the leDdcr -4 lo clelonnine the qualily of Iha IOln, llllt a Direct ~ Undlrwriw ..........i the _ . . flf
                 applicable} and ...... certifies that 1ml ,-tpp is eligible for HUD mo,tpao . . - under tho Dilecl ~ -                           I baeby nalm 1111
                 - n , q u u , , d for lhl.smonppas • CodbinHUDHadbook4000.4


                 Mol1gageeRepnisenladve _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


            0    This IIIOdpp WB nled as a "re&!" by a FIIA's Tomi Madpp Scorecanl, ad'Gr _ llllllUllly_ undorwri- bya Direct....,_ underwriler. As &Udl,
                 die .-.iped lli.-l!adonemmt undawrilerardlleslbll lbavc pa,.-Uy....-tho_.. repon(ifappllcable). caoditapplicalicn, and 111......i
                 ......_ and line med due d i ~ in uadorwriliasthis mortpp. I find lhat lln morlpp is eli111l>le Rlr HUD_,_ insunnce uruhr the Dlmcl
                 ~-andlhereby-•li-NqU!redfortliil-•11tfilnhinHUDHan-4000.4


                 llin!ctEndorsemenl Und81Writer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DE"s CHUMS ID Number _ _ _ _ _ _ __



     The Mortgagee, Its owners, officers, employees or directors O do O do not have a financial lnlarest In or a relationship,
     by afflllatlon or ownership, with the buRder or seller Involved In this transaction.




     ffEM"IOAOIIIL8-                                                       (PapJof4J1116u}
                                                                                                                                                         --
                                                                                                                                            -HUD-1210Mtllfl2GOII)

                                                                                                                                           ToORllf'Cllt 1.....,.,.,,.




                                                                                                                                         PL_WHITE_00127
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 19 of 76




       Borrower's Certificate:
       The undersigned certifies that
       (a) I will not have outstanding any o1her unpaid obligations contracted in connection with tho mortgage 1l'allsaelion or the purchase of the said
           property except obligations which are secured by property or collateral owned by me independently of the said mortgaged property, or
           obligations approved by the Commissioner;
       (b) One of !he undersigned intends to occupy !he subject property, (note: this item does not apply if owner-occupancy is not required by the
           commitment);
      (c) All charges and fees collectod D'Olll me as shown in the settlement alatement have been paid by my own limds, and no other charges have
          been or will be paid by me in respect to this transaction;
      (d) Nei1her I, nor anyone aulhorizod to act for me, will refuse to sell or rent, after !he making of a bona fide offer, or refuse to negotiate for
          the nle or rental of or otherwise make W1available or deny the dwelling or property covered by this loan to any person because of race,
          color, religion, aex, handicap, familial status or national origin. I recogime that any restrictive covenant on this property mating to race,
          color, religion, sex, handicap, familial status or national origin is illegal and void and any such covenant is hereby specifically disclaimed.
          I Wlderstand that civil action for preventative relief may be brought by the Attorney Oencral of the United States in any appropriate U.S.
          District Court against any person responsible for a violation of this certifieste.


         an,ma ~ L)biiL
      Bonuwel'(s) Slgnalllnl(s) & Date


    'rEMMALWHITE                                      ):
      Lender's Certlflcate:
      The undersigned cenifies lbat to the best of its knowledge:
      (a) The statements made in its application for insursac:e and in this Certificate are lrlle and correct;
      (b) The conditions 1istecl above or appearing in any outstancling commilment issued under the above case number have been twfilled;
      {c) Complete disbumement ofthe loan has been made to the bonower, or to his/her creditors fur his/her account and with his/her consent;
      (d) The security instrument has been recorded and is a good and valid lint lien on the property descn"bcd;
      (e) No charge has been made to or paid by the borrower except as permitted under HUD regulations;
      (f) The copies of1he credit and security instrumenlS which are submitted herewith are true and exact copies as executed and filed for record;
      (g) It bas not psid any kickbacks, lee or consideration of any type, directly or indirectly, to any party in cormection with this -ction
          except as permitted under HUD regulations and administrative inalrllctions.
     I, the undersigned, as authorized representstive of Taylor, Bun & Whitaker Mortgage Corp.                                             ,
     mortgagee   II this time of closing of this mortgage loan, certify that I have personally reviewed the mortgage loan documents, dosing
     statements, application for insurance endorsement, and aU accompanying docwnents. I benrby make all catifications required for this
     mortgage as set forth in HUD Handbook 4000.4.


     Taylor, Bean & Whitaker Mortgage Corp.
     Tllaafl.eod... a -                                                                                 ...Note:fflho--~-~~--~lho
                                                                                                            ......,.... __
                                                                                                        -or-.111o-mus1.-111o-.
     ~ o f Lender'• Offlalr                                                                            Code-(lla,ga)


                                                                                                      11111




     ITEM10AD01L4 (0506)                                           (P-4 of4 JJOBU)
                                                                                                                                  ----
                                                                                                                                    --
                                                                                                                                 ToClfdcf'can:i.a,o.eaa.&775




                                                                                                                                PL_Wl·IITE_00128
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 20 of 76




         L9AN NUMBER: ...,8=37...,9=87..__ _ __                                                         DATE:    1113'06
                       Limited Power of Attorney For Completing Motor Ve~icle Transactions
         Important Notice: Under law, it is a felony for any person lo willfully enter false infODDation on a title application.
         The Department of Revenue reserves the right to verify all information oon1ained in this clocmnent prior to its
         acceptance. You cannot use a "limited" power of attorney when the sellerlmu!sferor and the buyer/lmnsferec on the
         assignment of the title are the same persons or agents of the same company or corporation.

         Know all men by these present that_.EM...,.M..,Aao..-.L..,W..,H,..IT,..E..__ ___,,.,....__,,.,.....__,.._ _ _ _ _ _ _ _ _ _ of
                                                                                   (Name of Owner)
         46038 MARVIN STREET CALLAHAN, FL 32011                                                                       does hereby appoint
                                              (Address)
                   Taylor, Bean & Whitaker Mortgage Corp. 1417 North Magnolia Ava Ocala, FL 34475
                              (Name & Addlas of appaialed allomey-ill-facL Only one allDmey-in-&cl may be appointed)

         as attomey-in-lac:t lo represent the undersigned before the State Revenue Department with respect to the following
         descnl>ed vehicle:

                                      (Year, Model,MabofVebicle and Vebicleldeotilic:alionNumbm)

        Said attomey-in-&ct is autboriz.ed by Ibis power of attomey to apply fur original or replacement c:eilificates of title, · .
        to lmlsfer title to said motor vehicle and to perform on the behalf of said owner in filrtheniioe thereof any act or
        thing whosoever concerning such motor vehicle in every respect as the owner could do weie he/she pemmally
        present at the doing thereof:                       ·
        1bis power of attorney revokes all earlier powers of attorney and shall be in full force and effect until written
        revocation is received by the commissioner but in no event Shall ;this power of attorney be valid beyond six (6)
        months from the date of its execution.

        The undemgoed owner further certifies·tbat this power of attorney was completely filled in at the time of its execution.

        Signed this 13TH             day of JANUARY        ,   2006
        EMMALWHITE                                                         45038 MARVIN STREET
                                                                        (Street Addraa ofOwner)
                                                                       · CAJ.LAJWf, FL 32011
        (Signaanof                                                      (City, State, Zip Code & Teleplxlno No of Owner)


        Acknowledgement of Notary Public:
        The undersigned Dobuy public does hereby certify that the above named owner of the vehicle identified herein,
        executed Ibis power-of-attorney in my presence and that said owner is personally known to me or was satisfactorily
        proven to be the pe!SOD named herein by the use of the following form of positive ideDtification:


                                                (Driver's License Number of Owner and Silte of Issue)

        - - ·__ 13ie dayof                                 JANUARY          200~
                                 ~                                       1919-8 BLANDING BLVD.
               ·                                                        (Slreet Address o f ~ Public)
                   .                                                     ,!6CK5QNVILLE, FL 32210
        (Signal111nfN0111y Public)                                      (City, Slate, .1Jp Code & Telephooe No ofNowy Public)
                                                                         (904)394-1441

        C0134LO




                                                                                                                           PL_WHITE_00129
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 21 of 76




                                                                 RequestforTraiscriptofTaxRetun
         Form4506-T                             ►Do not sign this form unless all applicable par1s have been completed.
         (Janua,y 2004)                                           Read the Instructions on page 2,                                                OM8 It). 1545-1872

         Departmenl ol the Tremu,y           ► Request may be rejected If the form Is Incomplete, Illegible, or any required
         tntemaiRevenueSe~                                    part was blank at the time of signature.
                TIP: Use new Form 4508•T to order a transcript or other ,etum Information he of charge. See the product ffst below. You can also caU 1-80().829-1040 to
                order a transcript. If you need a copy of yourretum, use Fonn 450&, Request for Copy or Tax Return. There :S a fee lo get a copy of your return.
          1a Name shown on lax retum. If a joint return, enter the name shown first                    1b First social security number on tax return or
                                                                                                          employer ldentillcation number (see Instructions)

             EMMALWHITE
          2a If a Joint relum, enter spouse's name shown on tax return                                 2b Second social security number If joint tax return



          3     ~?,"Wi\i'W,i iidress Qncludlng apt., ram,, or suite no.), city, stale, and ZIP code     E MAL WH
                 CALLAHAN, FL 32011

          4     Address, (Including apt, room, or suite no.), city, state, and ZIP code shown on the last n,turn filed If different tom line 3



          5  II the transcript or tax return Is to be maned to a third party (such as a mortgage company), enter lhe third party's name, address, and telephone
             number. The IRS has no control over what the third party does with the tax Information.
             Taylor, Bean & Whitaker Mortgage Corp.
             1417 North Magnolia Ave
             Ocala, FL 34475                                                                                   1-800-225-2164
         CAUTION: Unes 6 and 7 must be completed if the third parly requires you to complete Fonn 4506-T. Do not sign Form 4506-T if the th/rel party
         requests that you sign Fonn 4506-T and /Ines 6 and 7 are blank.
         6      Product requested. Most requests wm be processed within 10 business days. If the product requested relates lo Information from a return
                filed more than 4 years ago, It may lake up to 30 days. Enter the return number here and check the box below. ►       _________
              a Return Transcript, which includes most of the fine Items of a lax return as filed with the IRS. Transctlpts are generally avaPable for the
                following returns: Form 1040 series, Form 1065, Fenn 1120, Form 1120A. Form 1120H, Form 1120L, and Form 1120S. Return transcripts
                are avallable for the current year and returns processed during the prior 3 processing years • • • • • • • • • • • • • • • • • • •                   D
              b Account Transcript, which contains Information on the financial slatus of the account, such as payments made on the accoun~ penally
                assessments, and adjustments made by you or the IRS after the return was filed. Return Information Is limited to Items such as tax ftabllily
                and estimated tax payments. Account transcripts are available for most returns • • • • • • • • • • • • • • • • • • • • • • • • •                  O
              c Record of Account, which Is a combination of line Item Information and later adjustments to the account. Available for current year and 3

              d:~;11:::f~.;,,;.ll~g:~~·ls·p,;.,;f,;,,,;~·1~~~1~~d~o;~~~:e.~~f;,,;i.:Y:.a;: .'. •• • .' ..... •• •• •• •• •• •• •• : : : :
           e Form W-2, Form 1099 series, Form 1098 series, or Form 5498 series transcrlpL The IRS can provide a banscript that includes data
                                                                                                                                                                  B
             tom these information returns. stale or local infonnation Is not Included with the Form W-2 Information. The IRS may be able lo provide
             this transcript Information for up to 1O years. Information for the current year Is generally not available until the year after It Is filed with the
             IRS. For example. W-2 lnfonnallon for 2003, filed in 2004, will not be avalab~ fronl the IRS until 2005. If you need W-2 Information for
             ratnment purposes, you should contact the Social Security Administration al 1-800-772-1213 • • • • • • • • • • • • • • • • • • •                     D
         CAUTION: Uyou need a copy of Form W-2 or Fenn 1099, you should first contact the payer. To gel a copy of the Form W-2 or Fonn 1099 fHed
         with your return, you must use Fonn 4506 afld request a copy of your n,tum. which Includes all attachments.
         7     Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than four
               years or periods, you must aHach another Form 4506-T.




        Slgnalure of taxpayer(s). I declare that I am either lhe taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax
        information requested. If the request applies to a Joint return, either husband or wife must sign. If signed by a corporate officer, partner, guardian,
        tax matters partner, executor, receiver, administrator, lnlstee, or party other than the taxpayer, I certify that I have the authorily to execute Form
        4506-T on behalf of the taxpayer.
                                                                                                                                   Telephone number of taxpayer on


                    ► &n1a ct. t )ht/L
                                                                                                                                   line taor 2a

                        Signature (see inslruclions)
                                                                                                            I u13
                                                                                                              Date
                                                                                                                                     (904 612-5253


                    ►
       Sis,i
       Here             TIU• (If line 1a above Is a corporation, partnership, estals, or trust)

                    ►   Spouse's signature                                                                                                       Date
       For Privacy Act and Paperwork Reduction Act Notice, sea page 2.                                   Cat No. 37667N
       ITEM T9471ll1 (0<02)




       1111111111 IIH IHI 11m 111111111111111m111u1111111111111111111
       •039003837987"




                                                                                                                                                 PL_WHITE_00130
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 22 of 76




          Form 450~T (1-2004)                                                                                                                           Paga   2
          AChaf9 To Note                                   Connel:licut,            RAIVSTeam                  Pattnershlps. Generally, Form 4506-T can
         • New Form 4506-T, Request for                    District of Columbia,    DPSE 135                be signed by any person who was a
         TransC11Jt of Tax Relum, Is used to               Ma,yland,                Philadelphia, PA        member of lhe partnership during any part
         request tax rebJm transcripts, lax account        NewJeniey,               19255-0695              of lhe lex period requasted on line 7.
         lranscripts, W-2 lnformaUon, 1099                 Pennsylvania, a                                     All others. See section 6103(e) ff lhe
         information, wrilicatlon of non-ffllng, and a     foreign country, or                              laxpayer hes died, Is Insolvent, Is a
         reaird of account. Form 4506, Request for         A.P.O. or F.P.O.                                 dissolved corporation, or Wa trustea,
         Copy of Tax RebJm, Is now used only to            address                 215-516-2931             guardian, executor. receiver, or
         request copies of lax returns.                    Chart for all oth4;1r transcripts               administrator Is acting for the taxpayer.
         Instructions                                                                                      Documentation. For entitles other lhan
                                                           If you lived in:      Malito the                Individuals, you must attach Iha
          Purpose of farm. Use Form 4506-T to                                      Internal Revenue
                                                                                   Service at:             authorizaUon document. For example, lhls
         request lax ratum Information. You can                                                            could be the letter from the principal off,cer
         also designate a third party to raceive the      Alabama, Alaska,                                 authorizing an employee of the corporation
         information. See 6ne 5.                          Arizona, Arkansas,                               or the Lelte!S Testamentary aulhorlzlng an
                                                          Cellfornia, Colorado,                            Individual to act mr an estate.
         Where to Ille. MaU or fax Form 4506-T to         Florida, Georgia,
         the address below for the state you lived in     Hawaii, Idaho, Iowa,                                Privacy Act and Paperwork Reduction
         when that return was fled. There ara two         Kansas, Louisiana,                                  Act Nollce. We ask for Iha information on
         address charts: one for lndMdual                 Minnesota,               RAIVSTeam                  this form lo estab6sh your right to gain
         transcripts (Form 1040 series) and one for       Mississippi,             MaD Stop 6734              a~• to lhe requested tax Information
         all other transcripts.                           Missouri, Montana,       Ogden, UT 84201            under the lntemal Revenue Code. We need
         Note: If you a,e requesling mo,e than 0119
                                                          Nebraska, Nevada,                                   lhls Information to property Identify lhe tax
                                                          New Mexico,                                        information and respond to )'OUr request.
         transcript or olhar product and the cha#         Nor1h Dakola,                                      Sections 6103 and 6109 require you to
         below shows two differant setVlce centers,       Oklahoma, Oregon,                                  provide this Information, Including your
         ma,1 your request lo the OBrvlce center          South Dakota,                                      SSN or EIN. II you do not provide lhls
         based on the ac/drsss of your most rscant        Tennessee, Texas,                                  lnfonnallon, we may not be able to
         return.                                           Utah, washlnglon,                                 process your request. Providing false or
                                                          Wyoming                  801-62D-6922              fraudulent lnfonnatlon may subject you to
         Chart for individual                                                                                penallies.
         transcripts (Form 1040 series)                   Connecticut,
                                                          Delaware, District of                                  Routine uses of this Information Include
        If you lived In and      Mall or fax to the       Columbla, 1mnots,
        flied an individual      Internal Revenue                                                            giving II to the Department of Justica for
        return:                  Service at:              Indiana, Kentucky,                                 clvH and criminal fillgatlon, and cities,
                                                          Maine, Maryland,                                   stales, and 1he District of Columbia for use
        Maine,                    RAIVS Team              Massachusetts,                                    In administering their tax laws. We may
        Massachusetts,            310 Lowell SI.          Michigan, New            RAIVSTeam                 also disclose lhls Information to Federal
        New Hampstire,            Stop 679                Hampshire, New           P.O. Box 145500          and state agencies to enforce Federal
        New York, Vermont         Andover, MA 01810       Jersey, New York,        Stop 2800F               nonlax criminal laws and to combat
                                 978-691-6859             North Carotina,          Cincinnati, OH 45250     teffllrism.
                                                          Ohio, Pennsylvania,                                   You ere not required lo provide 1he
        Alabama, Florida,        RAIVSTeam                Rhode Island, Soulh
        Georgia, Mississippi,    4800 Buford Hwy.                                                           fnformaUon requested on a form that Is
                                                          Cerollna, Vermont,                               subject lo the Pape,work Reduclion Acl
        North Carofina,          Stop 91                  Vrrginla, West
        Soulh Carolina,          Chamblee, GA 30341                                                        unless the fonn displays a valid 0MB
                                                         Virginia, Wisconsin       859-669-3592            control number. Books or RICords relating
        West Virginia,                                                                                     ID a form or Its lnsbucUons must be
                                                         Line 1b. Enter your amployar ldenllllcaUon
        Rhode Island             678-530-5326            number If your request relates to a               ,etained es long as lhelr contenls may
                                 RAIVSTeam               business retum. Olherwlse, enter Iha fllSI        become material In the admlnlslration of
        Arkansas, Colorado,      3651 Soulh              social security number (SSN) shown on lhe         any lntemal Revenue law. GeneraUy, lex
        Kentucky, Louisiana,     Interregional Hwy.      retum. For example, ff )'OU ere requesting        returns and return Information are
        New Mexico,              Stop 6716               Fonn 1040 that includes Schedule C               confidential, as required by secllon 6103.
        Oklahoma,                Austin, TX 78741        (Form 1040), enter your SSN.                           The time needed to complete and file
        Tennessee, Texas                                   Signature and - · Form 4506-T must be          Form 4506-T wil vary depending on
                                                           signed and dated by Iha taxpayer Dated on      Individual circumstences. The eslfmaled
                                512-460-2272              line 1aor2a. lf)'Ou completed line 5            average lime is: Leaming about the law
       Alaska, Arizona,         RAIVSTaam                 requesUng lhe lnfonnalbn be sent to a           or the form, 10 min.; Preparing Iha form,
       CalWornia, Hawaii,       Slop 38101                lhird party, Iha IRS must receJva Form          11 min.; and Copying, -mbllng, and
       Idaho, Montana,          Fresno, CA 93888          4506-T within 60 days of lhe dale signed        sending Ille form to the IRS, 20 min.
       Nevada, Oregon,                                    by the taxpayer or II will be rejected.              If you have comments oonc:emlng the
       Utah, Washington,                                     lndlvlduats. Transcripts of jolnUy flied     accuracy of these time estimates or
       Wyoming                  559-253-4992              lax rebJms may be fumlshed to eilhar            suggestions for making Form 4506-T
       Delaware, IUinols,                                 spouse. Only one signature is required.         simpler, we would be happy to hear from
       Indiana, Iowa,           RAIVSTeam                 Sign Fonn 4506-T exactly as your name           you. You c:an write to Iha Tax Products
       Kansas, Michigan,        Stop B41-6700             appeared on lhe original retum. ff you          Coordinating Committee, Western Area
       Mfnnll\Ota, Missouri,    Kansas City, MO           changed your name, also sign your cumml         Distribution Canlar, Rancho CORlova, CA
                                                          name.                                           95743-0001. Do not send Iha form to this
       Nebraska,                64999                                                                     address. Instead, see Where to file on this
       North·Dakota,                                         Corporations. Generally, Form 4506-T
                                                                                                          page.
       South Dakota,                                     can be signed by: (1) an officer having
       Wisconsin                816-1123-7667            legal aulhority to bind Iha corporation,
                                RAIVSTeam                (2) any parson deslgnalad by the board of
                                5333 Gatwell Rd.         dlrsclots or other governing body, or
       Ohio, Virginia           Stop 2826                (3) any officer or amployea on written request
                                Memphis, TN 38118        by any princ!pal ofllcer and attested to by
                                                         Iha seaelary or other oftkler.
                                901-546-4175
       ITEM T947"1.2 (0402)




                                                                                                                                      PL_WHITE_00131
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 23 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 24 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 25 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 26 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 27 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 28 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 29 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 30 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 31 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 32 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 33 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 34 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 35 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 36 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 37 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 38 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 39 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 40 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 41 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 42 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 43 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 44 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 45 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 46 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 47 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 48 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 49 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 50 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 51 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 52 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 53 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 54 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 55 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 56 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 57 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 58 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 59 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 60 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 61 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 62 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 63 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 64 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 65 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 66 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 67 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 68 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 69 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 70 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 71 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 72 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 73 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 74 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 75 of 76
Case 3:18-cv-07354-WHA Document 173-46 Filed 11/21/19 Page 76 of 76
